Citation Nr: 1029140	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right hip disability, to 
include on a secondary basis to service-connected right knee 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
The RO denied the Veteran's claim for service connection.

In February 2010, the Veteran appeared at a hearing held before 
the below-signed Veterans Law Judge sitting at Portland, Oregon.  
The hearing could not be recorded and the Veteran was notified in 
an April 2010 letter that a transcript of the proceedings could 
not be produced.  The letter asked the Veteran to respond and 
indicate whether or not he would like another hearing pursuant to 
38 C.F.R. § 20.717; VA has received no response.



FINDINGS OF FACT

1.  The Veteran has current diagnoses of right knee internal 
derangement, right knee degenerative joint disease, right hip 
degenerative change, and right greater trochanteric bursitis.

2.  Resolving the benefit of the doubt in the Veteran's favor, 
the right hip disability resulted from the service-connected 
right knee disabilities.  



CONCLUSION OF LAW

The criteria for service connection for a right hip disability 
have been met.  38 U.S.C.A §§ 1110, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefit sought with respect to 
the issue on appeal, there is no prejudice to the Veteran under 
VA's duties to notify and assist.  As such, any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Service Connection Claim

The Veteran seeks service connection for a right hip disability, 
to include on a secondary basis to his right knee disabilities.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough - there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease or 
injury diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection shall be awarded when a disability 
is "proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a) (2003).  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  
Establishing service connection on a secondary basis therefore 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Veteran received service connection for internal derangement 
of his right knee in July 1955.  In January 2005, he received 
service connection for right knee degenerative joint disease.  
The service treatment records reflect that he was treated for 
right knee injury and arthritis in service, but the record is 
silent for any in-service complaints of, or treatment for, right 
hip pain.  

The Veteran claimed bilateral hip disabilities as non-service-
connected disabilities in November 1983.  A February 1984 
orthopedic evaluation report states that the Veteran reported 
that his right hip was more painful than his left, reflects that 
he had tenderness posterior to the trochanters, and that x-rays 
revealed some cystic formation at the bilateral acetabulae.  
During a November 1985 vocational rehabilitation evaluation, he 
reported experiencing "arthritis of the hip."  

In October 1986, the Veteran requested medication for right hip 
pain and was assessed as having hip arthritis.  An April 1987 
treatment note also reflects that he was experiencing arthritic 
hip pain.  In January 1988, x-rays revealed early degenerative 
joint disease in the hips.

The Veteran filed an August 2004 claim of entitlement to service 
connection for "secondary right hip issues."  He was afforded a 
VA examination in December 2004.  The examination report reflects 
that the examiner reviewed the claims file, noting that military 
records showed a history of internal derangement of the right 
knee.  The Veteran reported developing right hip pain, radiating 
from his knee, when lying on his side at night.  Physical 
examination revealed slight tenderness of the greater trochanter, 
but an otherwise normal hip joint.  The examiner diagnosed right 
knee degenerative joint disease with referred pain to the right 
hip with early degenerative changes.  The examiner noted that it 
was "extremely common to have referred pain to the hip on the 
side of the diseased knee" and opined that it was at least as 
likely as not that right knee internal derangement caused right 
knee degenerative joint disease resulting in referred pain to the 
right hip.

In March 2005, the Veteran called VA to report right hip pain; he 
was seen for treatment and stated that the pain had worsened over 
the past three (3) months and that he felt as though it was 
related to his service-connected right knee.  He was seen again 
for evaluation later that month and was observed to have some 
tenderness lateral to the hip.  The physician assessed him with 
right hip pain with some degenerative joint disease, noting the 
long-term right knee disability and "findings which might be 
[osteoarthritis] or troch[anteric] bursitis."

During a July 2005 orthopedic consult, x-rays revealed mild 
degeneration of the right hip.  The examiner noted tenderness 
over the greater trochanter and diagnosed greater trochanteric 
bursitis.  A January 2010 treatment note reflects that the 
Veteran continued to experience hip and knee problems.

Service connection may be granted for any disability resulting 
from injury during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  However, there is no medical evidence that the Veteran 
injured his right hip during service and he has not alleged 
experiencing any in-service hip injuries.  As such, the 
preponderance of the evidence is against a determination that the 
Veteran has a right hip disability as the direct result of 
service.

However, the Veteran also has alleged that he experiences pain in 
his right hip as a result of his service-connected right knee 
disabilities.  In Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court), in construing 38 C.F.R. § 3.310(a) (1996), held that 
"when aggravation of a veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to aggravation."  

Two (2) VA medical opinions support the Veteran's contention that 
his right hip disability is etiologically related to his right 
knee disability.  Specifically: the opinion of the December 2004 
VA examiner states that right hip pain was referred pain from the 
right knee degenerative joint disease; and, read broadly, the 
March 2005 VA physician observed the existence of right hip pain, 
noted as possible osteoarthritis or trochanteric bursitis, in 
conjunction with the long-term right knee disabilities.  

Although the July 2005 VA orthopedist diagnosed the right hip 
pain as greater trochanteric bursitis, he did not provide any 
opinion as to the etiology of that pain/bursitis.  The Board 
observes that the Veteran's history of hip pain dates to his 
complaints thereof in 1983, with reports that the right was worse 
than the left since February 1984.  In 2004 he claimed that the 
right hip pain was secondary to his right knee disabilities and a 
2004 VA examiner opined that such an etiological relationship was 
likely.  In 2005 his right hip pain was diagnosed, without 
discussion of etiology, as greater trochanteric bursitis.

Although the Court has held that a physician's review of the 
claims file is not the determinative factor in assigning 
probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300 (2008), it noted that a physician should have information 
regarding relevant case facts.  The medical opinion of the 2004 
VA examiner is the only opinion of record reflecting review of 
the claims file as well as a clear conclusion as to etiology 
based on medical explanation.  The Court has held that medical 
examination reports must contain not only clear conclusions with 
supporting data, but a reasoned medical explanation connecting 
the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); 
also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The Board has found the opinion provided by 
the 2004 VA examiner, as well as other medical evidence of 
record, to be credible evidence of a relationship between his 
right knee and right hip disabilities.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's right hip and knee disabilities, 
and the record reflects competent evidence of such a nexus, the 
Board finds the evidence is in approximate balance as to service 
connection on a secondary basis.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).


ORDER

Service connection for a right hip disability is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


